DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 1/31/2022 is acknowledged.
Applicant amended claim 1.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because a closest prior art, Hong et al. (US 2015/0054089), discloses gates (145, 345, 147_1, 147_2, 347_1, and 347_2 in Fig. 8C, paragraphs 0067 and 0075) over the at least one fin (F1 and F5 in Fig. 8C), wherein the gates comprise at least one first gate (345, 347_1, and 347_2 in Fig. 8C) that is disposed on, and in direct contact with, only the first dielectric 113 (Fig. 8C), at least one second gate (145, 147_1, and 147_2 in Fig. 8C) that is disposed on, and in direct contact with, only the at least one fin (F1 and F5 in Fig. 8C), and at least two third gates (345, 347_1, and 347_2 in Fig. 8C) that are disposed on, and in direct contact with, both the first dielectric 113 (Fig. 8C) and the at least one fin (F1 and F5 in Fig. 8C) but fails to disclose the at least one first gate has an aspect ratio and a height that are less than an aspect ratio and a height of the at least one second gate, and wherein the at least one first gate is present in between the at least two third gates; and a second dielectric surrounding the gates. Additionally, the prior art does not teach or suggest a fin field-effect transistor (finFET), comprising: the at least one first gate has an aspect ratio and a height that are less than an aspect ratio and a height of the at least one second gate, and wherein the at least one first gate is present in between the at least two third gates; and a second dielectric surrounding the gates in combination with other elements of claim 1.
In addition, claim 12 is allowable because a closest prior art, Xie et al. (US 2017/0141211), discloses a first dielectric 134 (Fig. 2S, paragraph 0040) within the cut 132 (Fig. 2S) separating the multiple segments of the at least one fin 106 (Fig. 2S), wherein the first dielectric 134 (Fig. 2S) has a rectangular cross-sectional shape but fails to disclose the first 

A closest prior art, Hong et al. (US 2015/0054089), discloses a fin field-effect transistor (finFET), comprising: at least one fin (F1 and F5 in Fig. 8C, paragraph 0068) on a substrate 101 (Fig. 8C, paragraph 0052), wherein a cut (upper portion of 503 above 101 in Fig. 8C, paragraph 0055) is present in the at least one fin (F1 and F5 in Fig. 8C) that divides the at least one fin into multiple segments (F1 and F5 in Fig. 8C); a first dielectric 113 (Fig. 8C, paragraph 0049) within the cut (upper portion of 503 above 101 in Fig. 8C) separating the multiple segments of the at least one fin (F1 and F5 in Fig. 8C), wherein the first dielectric (see Figs. 9 and 17, paragraph 0115) has a rectangular cross-sectional shape; gates (145, 345, 147_1, 147_2, 347_1, and 347_2 in Fig. 8C, paragraphs 0067 and 0075) over the at least one fin (F1 and F5 in Fig. 8C), wherein the gates comprise at least one first gate (345, 347_1, and 347_2 in Fig. 8C) that is disposed on, and in direct contact with, only the first dielectric 113 (Fig. 8C), at least one second gate (145, 147_1, and 147_2 in Fig. 8C) that is disposed on, and in direct contact with, only the at least one fin (F1 and F5 in Fig. 8C),  and at least two third gates (345, 347_1, and 347_2 in Fig. 8C) that are disposed on, and in direct contact with, both the first dielectric 113 (Fig. 8C) and the at least one fin (F1 and F5 in Fig. 8C); a second dielectric (151 and 351 in Fig. 8C, paragraph 0068) surrounding the gates (145, 345, 147_1, 147_2, 347_1, and 347_2 in Fig. 8C) but fails to teach the at least one first gate has an aspect ratio and a height that are less than an aspect ratio and a height of the at least one second gate, and wherein the at least one first gate is present in between the at least two third gates; and a second dielectric surrounding the gates as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-11 depend 
In addition, a closest prior art, Xie et al. (US 2017/0141211), discloses a finFET, comprising: at least one fin 106 (Fig. 2S, paragraph 0029) on a substrate 102 (Fig. 2S, paragraph 0029), wherein a cut 132 (Fig. 2S, paragraph 0039) is present in the at least one fin 106 (Fig. 2S) that divides the at least one fin into multiple segments (portion of 106 on the left hand side of 134 and another portion of 106 on the right hand side of 134 in Fig. 2S); a first dielectric 134 (Fig. 2S, paragraph 0040) within the cut 132 (Fig. 2S) separating the multiple segments of the at least one fin 106 (Fig. 2S), wherein the first dielectric 134 (Fig. 2S) has a rectangular cross-sectional shape; gates (114, 150, and 152 in Fig. 2S, paragraphs 0030 and 0049) over the at least one 106 (Fig. 2S, wherein the first dielectric 134 (Fig. 2S) is at a same height as the gates (114, 150, and 152 in Fig. 2S); and a second dielectric 118 (Fig. 2S, paragraph 0032) surrounding the gates (114, 150, and 152 in Fig. 2S) but fails to teach the first dielectric is in direct contact with a gate dielectric along lateral surfaces of two of the gates as the context of claim 12. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 13-20 depend on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L. K./
Examiner, Art Unit 2813

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813